Title: To Thomas Jefferson from Brissot de Warville, [26 December 1786]
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
Ce Mardi une heure [26 Dec. 1786]

M. Le Marquis du Crest etoit sur le point d’aller au rendès vous que vous aviés bien voulu lui indiquer, Lorsqu’une affaire pressante et Imprevue, L’a forcé de rester. Il me Charge de vous en faire ses excuses, et de Vous temoigner tous ses regrets. Il aura L’honneur de Vous demander un autre Jour.
Je profite de cette occasion pour Vous envoier Le Volume des transactions philosophiques de philadelphie, et la Bouteille de vin de provence que Je vous prie de Vouloir bien gouter. Il n’a que deux ans. S’il plait aux americains Les persones qui Le fabriquent pourront en envoier en Amerique et retirer en echange de merrein [merrain] &c.
Agrées, Monsieur, Les sentimens d’estime et d’atachement respectueux avec Lequel J’ai L’honneur d’etre, Monsieur Votre trés humble et obt. Serviteur,

Brissot de: Warville

 P.S. M. Claviere a reçu des Nouvelles de M. Le Marquis de la fayette relativement au memoire que Je vous ai remis hier. M. De la fayette doit vous en entretenir à son retour qui est prochain et se concerter avec vous.
Voulés Vous bien accepter L’exemplaire d’un ouvrage que J’ai fait en faveur des Genevois Il y a 3 ans et qui vous donnera quelqu’i[dée] de Leurs afaires.

